The Chancellor.
The case presented by the bill in these suits will, if established, entitle the complainant to the relief he prays. The defendants, Alpaugh and Creamer, against whom the relief is sought, have answered all the equity of the bills filed against them respectively. Notwithstanding that, the injunction should, under the circumstances, be retained until the hearing. According to the bills, the defendants, Alpaugh and Creamer, are seeking to take advantage, at law, of releases which were given at their own solicitation and on what was substantially their promise that they would not seek to take advantage of them. If the bills be true, the right to relief is clear. The motion to dissolve will be denied, but without costs.